Title: From George Washington to Henry Knox, 10 February 1781
From: Washington, George
To: Knox, Henry


                        
                            (Private)
                            Sir,
                            Give at Head Quarters February 10th 1781
                        
                        In the conference between the Count de Rochambeau and myself, it was agreed, that if by the aid of our
                            allies, we can have a naval superiority, through the next campaign, and an army of thirty thousand men (or double the
                            force of the enemy and its dependencies) early enough in the season to operate in that quarter, we ought to prefer it to
                            every other object, as the most important and decisive; and applications have been made to the Court of France in this
                            spirit, which it is to be hoped will produce the desired effect.
                        It is therefore incumbent upon us to make every necessary preparation on our part for the seige of New York,
                            as far as our funds and means render practicable. Applications have also been made to The Court of France for a large
                            supply of powder, arms, heavy cannon, and several other essential articles in your department. But as we cannot ascertain
                            the extent of the success, these applications will meet with, and as they only go to such articles as are less within
                            the compass of our own internal means, we ought not to neglect any exertion in our power for procuring within ourselves
                            those things of which we shall stand in need.
                        I give you this communication of what is in prospect, that you may take your measures accordingly, by making
                            such estimates and demands and other arrangements, as may appear to you best calculated to produce what we want. And you
                            may rely upon all the assistance and support it will be in my power to give.
                        In your calculations you will estimate the force on our side at about twenty thousand men; the remainder with
                            a proper seige and field apparatus are to be supposed to be furnishd by our allies. You are well acquainted with New-York
                            and its defences; and you can therefore judge of the means requisite for its reduction by a seige.
                        The General idea of the plan of operation is this (if we are able to procure the force we count upon) to make
                            two attacks one against the works on York Island, and the other against the works of Brooklyn on Long Island. The latter
                            will probably be conducted by our allies. Ulterior operations must depend on circumstances.
                        If we should find ourselves unable to undertake this more capital expedition; and if we have means equal to
                            it, we shall attempt, as a secondary object the reduction of Charles Town, Savannah Penobscot &c. may successively
                            come into contemplation. Your dispositions will have reference to these different objects; though indeed a preparation for
                            the principal one will substantially comprehend every lesser.
                        These instructions would have been earlier given to you; but for the commotions in the army, which suspended
                            my attention.
                        
                            Go: Washington
                        
                    